Citation Nr: 1608380	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  14-24 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Manila, the Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for colon cancer with surgery, to include as a result of exposure to herbicides.

2. Entitlement to service connection for colon cancer with surgery, to include as a result of exposure to herbicides.

3. Entitlement to service connection for ischemic heart disease (IHD), to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1960 until January 1974.

These matters come before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Manila, Philippines.

The issues of entitlement to service connection for colon cancer with surgery and ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed April 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection for colon cancer with surgery.
 
2. Some of the evidence submitted subsequent to the April 2009 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for colon cancer with surgery.



CONCLUSIONS OF LAW

1. The unappealed April 2009 rating decision which denied service connection for colon cancer with surgery is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.104(a), 20.302, 20.1103 (2015).
 
2. Evidence received since the April 2009 RO decision that denied entitlement to service connection colon cancer with surgery is new and material; the claim is reopened. 38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

In regard to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for colon cancer with surgery, the instant decision reopens the claim. As this the only aspect of the claim addressed at this time, and such is favorable, there is no need to further address the VCAA at this time. 

Legal criteria

New and material evidence 

In general, RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999).

Service connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology. See Barr v. Nicholson, 21 Vet.App. 303 (2007). Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms. Savage v. Gober, 10 Vet.App. 488 (1997).

Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2015). 

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a). The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 

The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied: Chloracne or other acne form disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied. 38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. 
 § 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

Historically, the Veteran's claim for entitlement to service connection for colon cancer with surgery was denied by the RO in April 2009. The Veteran did not appeal the decision and it became final. The Veteran requested that his claim for entitlement to service connection for colon cancer with surgery be reopened and was subsequently denied in a June 2013 RO decision.

Evidence of record at time of last final denial

At the time of the April 2009 denial, the evidence of record consisted of the Veteran's DD 214, his STRs, the Veteran's lay statements, and medical records and correspondence.

The Veteran's STRs did not reflect a diagnosis or treatment for colon cancer.

Evidence of record since the last final denial

The evidence received since the last final denial includes additional medical records and the statements of the Veteran that his colon cancer with surgery is due to military service.

In a July 2012 statement in support of the claim, in an attempt to establish presumptive exposure to herbicides, the Veteran submitted a list of the naval vessels on which he contends he was aboard during Vietnam visits.

Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for colon cancer with surgery. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The July 2012 statement in support of the claim which reflects the naval vessels the Veteran had military duty on was not within the claims file at the time of the April 2009 RO decision. The Veteran's statements go to the basis of the Veteran's claim for entitlement to service connection for colon cancer with surgery. Thus, the Board finds the medical records and statements in support of the claim obtained after the April 2009 RO decision to be new and material.

Accordingly, the Board concludes that evidence has been received which is new and material, and the claim for service connection for colon cancer with surgery, is reopened.


ORDER

New and material evidence has been received to reopen a previously denied claim of service connection colon cancer with surgery, and to that extent, the claim is granted.


REMAND

The Board regrets further delay in this case, but finds that additional development is necessary in order for a decision to be rendered on the claims.

Regarding his claims seeking service connection, the Veteran has alleged that his disabilities are related to exposure to herbicides during his service aboard the U.S.S. Pickaway in the coastal waters of Vietnam.  In Gray v. McDonald, 27 Vet. App. 313, 326 (2015), the United States Court of Appeals for Veterans Claims (Court) held that certain offshore locations in Vietnam that were not considered "inland waterways" (and therefore not affording a regulatory presumption of exposure to herbicides) were so classified based solely on geographical characteristics, and that such a determination also required express consideration of the likelihood that such locations were nonetheless exposed to herbicide spraying.  In light of the Veteran's allegations and the Court's holding in Gray, additional development to ascertain whether the Veteran was exposed to herbicides, specifically while serving on the U.S.S. Pickaway, is necessary.  The Board notes that the USS Pickaway (APA-222) operated on Rung Sat Special Zone from March 31 to April 5, 1966 (see other category), and that this period of time has already been determined to constitute an example of a ship operating temporarily on Vietnam's inland waterways.  See http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm  However, the current evidentiary record is not sufficient to allow the Board to determine whether the Veteran was present on that ship during that period.  

The Board also notes that if exposure to herbicides is found to have occurred, then additional development will be required with respect to the issue of entitlement to service connection for colon cancer with surgery, to include as a result of exposure to herbicides.  The claims file does not contain a medical opinion in regard to whether the Veteran has a colon condition that is casually related to his active service. The Board notes that colon cancer is not a disease listed under 38 C.F.R. § 3.309(e); however, as explained above where the evidence does not warrant presumptive service connection, the appellant is not precluded from establishing service connection with proof of direct causation. 

The claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion in regard to his colon condition. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159(c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below. 

The claims folder reflects that the Veteran has been treated for a colon cancer. Furthermore, the Veteran contends that his colon condition may be associated with an event, injury, or disease during his active military service.

In this case, without an adequate medical examination and medical opinion in regard to the Veteran's colon condition, the Board finds the current evidence to be insufficient to decide the claim. Therefore, a VA medical examination and medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claim to service connection for colon cancer with surgery, to include as a result of exposure to herbicides.

Additionally, if herbicide exposure is confirmed, then readjudication of the claim for service connection for ischemic heart disease is warranted.  

Also, the AOJ should obtain updated VA treatment records. See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for the record complete copies of the Veteran's service personnel records, to specifically include all duty assignments and history of duty stations. The AOJ should also secure a ship history for the U.S.S. Pickaway to determine where the ship operated in the coastal waters of Vietnam during the Veteran's service. The AOJ should also ask the Veteran to provide identifying information (dates, locations, etc.) regarding his alleged exposure to herbicides while serving aboard the U.S.S. Pickaway. Thereafter, the AOJ should determine whether the information provided is sufficient to seek verification of such exposure. If so, the AOJ should request from the C&P service a review of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were sprayed in areas in close proximity to the U.S.S. Pickaway's location in the coastal waters of Vietnam. If exposure is not verified by the request to C&P, verification should be sought from the Joint Services Records Research Center (JSRRC). The AOJ should forward a list of the Veteran's service dates and duty locations (specifically those in the coastal waters of Vietnam) as well as his contentions regarding the nature of his exposure to herbicides in service to the JSRRC and request verification of such exposure. The results of this development should be outlined in a memorandum for the record. If the information is insufficient, or if the Veteran does not timely respond regarding his alleged exposure, the AOJ should forward the case to a JSRRC coordinator for a formal finding that the information provided is insufficient to verify exposure to herbicides in service.

2. After completing directive, if exposure to herbicides is confirmed (1), schedule the Veteran for VA examination to determine the nature and etiology of his colon condition. The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination. The examiner should review the claims folder and this fact should be noted in the accompanying medical report. The examiner is requested to provide the following opinions: 

Whether it is at least as likely as not (50 percent or greater) that the Veteran's colon condition is related to, or aggravated by, his service, to include exposure to herbicides. A rationale should be furnished for all opinions provided.

3. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any of the benefits sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
 MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


